 Case 1:21-cv-00171-MN Document 21 Filed 04/27/21 Page 1 of 1 PageID #: 3560




    UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                     No. 21-1598

                   In re: Weinstein Company Holdings LLC, et al

                       (U.S. District Court No.: 1-21-cv-00171)


                                       ORDER

       In accordance with the agreement of the parties in the above-captioned case, the
matter is hereby dismissed pursuant to Fed. R. App. P. 42(b), without cost to either
party. A certified copy of this order is issued in lieu of a formal mandate.



For the Court,

s/ Patricia S. Dodszuweit
Clerk

Dated: April 27, 2021
CJG/cc:      John A. Cerino                           A True Copy:
             Mark D. Collins, Esq.
             Thomas P. Giuffra, Esq.
             Salah M. Hawkins, Esq.                   Patricia S. Dodszuweit, Clerk
                                                      Certified Order Issued in Lieu of Mandate
             Brett M. Haywood, Esq.
             Paul Heath, Esq.
             Zhao Liu, Esq.
             Kevin T. Mintzer, Esq.
             David T. Queroli, Esq.
             Colin R. Robinson, Esq.
             Frederick B. Rosner, Esq.
             Zachary I. Shapiro, Esq.
             Russell C. Silberglied, Esq.
             Douglas H. Wigdor, Esq.
             Paul H. Zumbro, Esq.
